DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/05/2022 have been fully considered but they are not persuasive.
Applicant argues that the reference Sun et al [US 2011/0175543 A1] in view of Moon et al [US 2013/0128627 A1] does not teach or discloses “to generate a zero-crossing signal for transmission to a zero- crossing input of the PFC controller, the zero-crossing signal being configured to variably control an off-time of the PFC controller, wherein the PFC controller is configured to reduce a total harmonic distortion (THD) of the power supply system.” (see page 3-5).
Examiner disagrees:
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Watanabe et al [US 2021/0315082 A1] is newly added reference.
Moon discloses a zener diode (Fig. 2, ZD) configured to generate a zener reference signal (Fig. 2, VZD & Paragraph [0091-92]); and an operational amplifier (Fig. 2, 132) coupled to the zener diode (Fig. 2, ZD) and configured to receive the zener reference signal (Fig. 2, VZD & Paragraph [0091-92]) and a feedback signal (Fig. 2, IR and IS & Paragraph [0053-54]) corresponding to an output current of the power supply system (Fig. 2, I2), and to generate a third comparison signal signal (Fig. 2, VCP3) to a input of the controller (Fig. 2, 140 and 150 & Paragraph [0094-96]). wherein the controller (Fig. 2, 140 and 150 & Paragraph [0094-96]) is configured to reduce a total harmonic distortion (THD) of the power supply system (Paragraph [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Sun with the zero-crossing detection circuit comprising: a zener diode configured to generate a zener reference signal; and an operational amplifier coupled to the zener diode and configured to receive the zener reference signal and a feedback signal corresponding to an output current of the power supply system, and to generate a zero-crossing signal to a zero-crossing input of the PFC controller. wherein the PFC controller is configured to reduce a total harmonic distortion (THD) of the power supply system for purpose of controls on-time of the power switch using a reference voltage determined according to a control current that depends on the reference current as disclosed by Moon (Abstract).
Sun in view of Moon does not specify the zero-crossing signal being configured to variably control an off-time of the PFC controller
Watanabe discloses the zero-crossing signal being configured to variably control an off-time of the controller (Paragraph [0082 & 0046])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Sun with the zero-crossing signal being configured to variably control an off-time of the PFC controller for purpose of provides a lighting device for a solid-state light source capable of limiting a range of a switching operating frequency even when a dimming operation is performed in a wide range and avoid catastrophic failure as disclosed by Watanabe (Paragraph [0035 & 0005]).
Examiner Note: The examiner suggests that applicant to amend the claims along the lines to include directly connection between optocoupler (38) and PFC controller (70) and operational amplifier (102) in Fig. 2 of the applicant drawings may overcome the prior art of record.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is recites the limitation " a total harmonic distortion….. " in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al [US 2011/0175543 A1] in view of Moon et al [US 2013/0128627 A1] and further in view of Watanabe et al [US 2012/0262087 A1].
In regards to claim 1. Sun discloses a zero-crossing detection circuit (Fig. 1-2, 170 & Paragraph [0026 & 0033]) coupled to a power factor correction (PFC) controller (Fig. 1-2, & Paragraph [0036]) of a power supply system (Fig. 1-2, 160), 
Sun does not specify in Fig. 1-2 an operational amplifier coupled to the zener diode and configured to receive the zener reference signal and generate a zero-crossing signal to a zero-crossing input of the controller
Sun discloses in Fig. 3 an operational amplifier (Fig. 3, O4) coupled to the zener diode (Fig. 3, D21) and configured to receive the zener reference signal (Fig. 3, D21) and generate a zero-crossing signal (Fig. 3, output of O4) to a zero-crossing input of the controller (Fig. 3, 275).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Sun with an operational amplifier coupled to the zener diode and configured to receive the zener reference signal and generate a zero-crossing signal to a zero-crossing input of the controller for purpose of determine the output current in response to a comparison between a dim reference signal representing phase-modulating information of the AC power and a feedback signal representing an average value of the output current as disclosed by Sun (Abstract).
Sun does not specify the zero-crossing detection circuit comprising: a zener diode configured to generate a zener reference signal; and an operational amplifier coupled to the zener diode and configured to receive the zener reference signal and a feedback signal corresponding to an output current of the power supply system, and to generate a zero-crossing signal to a zero-crossing input of the PFC controller. wherein the PFC controller is configured to reduce a total harmonic distortion (THD) of the power supply system.
Moon discloses a zener diode (Fig. 2, ZD) configured to generate a zener reference signal (Fig. 2, VZD & Paragraph [0091-92]); and an operational amplifier (Fig. 2, 132) coupled to the zener diode (Fig. 2, ZD) and configured to receive the zener reference signal (Fig. 2, VZD & Paragraph [0091-92]) and a feedback signal (Fig. 2, IR and IS & Paragraph [0053-54]) corresponding to an output current of the power supply system (Fig. 2, I2), and to generate a third comparison signal signal (Fig. 2, VCP3) to a input of the controller (Fig. 2, 140 and 150 & Paragraph [0094-96]). wherein the controller (Fig. 2, 140 and 150 & Paragraph [0094-96]) is configured to reduce a total harmonic distortion (THD) of the power supply system (Paragraph [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Sun with the zero-crossing detection circuit comprising: a zener diode configured to generate a zener reference signal; and an operational amplifier coupled to the zener diode and configured to receive the zener reference signal and a feedback signal corresponding to an output current of the power supply system, and to generate a zero-crossing signal to a zero-crossing input of the PFC controller. wherein the PFC controller is configured to reduce a total harmonic distortion (THD) of the power supply system for purpose of controls on-time of the power switch using a reference voltage determined according to a control current that depends on the reference current as disclosed by Moon (Abstract).
Sun in view of Moon does not specify the zero-crossing signal being configured to variably control an off-time of the PFC controller
Watanabe discloses the zero-crossing signal being configured to variably control an off-time of the controller (Paragraph [0046 & 0082])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Sun with the zero-crossing signal being configured to variably control an off-time of the PFC controller for purpose of provides a lighting device for a solid-state light source capable of limiting a range of a switching operating frequency even when a dimming operation is performed in a wide range and avoid catastrophic failure as disclosed by Watanabe (Paragraph [0035 & 0005]).
In regards to claim 2. Sun in view of Moon and further in view of Watanabe discloses the zero-crossing detection circuit of claim 1, wherein a cathode of the zener diode (Moon: Fig. 2, ZD) is coupled to a positive input terminal of the operational amplifier (Moon: Fig. 2, 132), and wherein a negative input terminal of the operational amplifier (Moon: Fig. 2, 132) is configured to receive the feedback signal (Moon: Fig. 2, IR and IS & Paragraph [0053-54]).
In regards to claim 3. Sun in view of Moon and further in view of Watanabe discloses the zero-crossing detection circuit of claim 1, wherein a negative input terminal of the operational amplifier (Moon: Fig. 2, 132) is coupled to a compare input of the PFC controller (Moon: Fig. 2, 100, 140 and 120 & Paragraph [0076-77]).
In regards to claim 4. Sun in view of Moon and further in view of Watanabe discloses the zero-crossing detection circuit of claim 1, wherein the zener diode (Moon: Fig. 2, ZD) is biased by a gate (Moon: Fig. 2, P2) control signal output by the PFC controller (Moon: Fig. 2, 100, 140 and 120), and wherein an off-time of the gate control signal (Moon: Fig. 2, 122 & Paragraph [0027 & 0018 & 0104]) is based on the zero-crossing (Sun Paragraph [0026 & 0033]) signal (Moon: Fig. 2, VOC and VCP3 & Paragraph [0083-85]).
In regards to claim 5. Sun in view of Moon and further in view of Watanabe discloses the zero-crossing detection circuit of claim 1, wherein the zener reference signal (Moon: Fig. 2, VZD & Paragraph [0091-92]) is based on a gate (Moon: Fig. 2, P2) control signal output by the PFC controller (Moon: Fig. 2, 100, 140 and 120).
In regards to claim 10. Sun discloses a power supply system (Fig. 1-2, 160) comprising: 
a power factor correction (PFC) controller (Fig. 1-2, & Paragraph [0036]) comprising 
Sun does not specify in Fig. 1-2 an operational amplifier coupled to the zener diode and configured to receive the zener reference signal and to generate the zero-crossing signal.
Sun discloses in Fig. 3 an operational amplifier (Fig. 3, O4) coupled to the zener diode (Fig. 3, D21) and configured to receive the zener reference signal (Fig. 3, D21) and to generate the zero-crossing signal (Fig. 3, output of O4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Sun with an operational amplifier coupled to the zener diode and configured to receive the zener reference signal and to generate the zero-crossing signal for purpose of determine the output current in response to a comparison between a dim reference signal representing phase-modulating information of the AC power and a feedback signal representing an average value of the output current as disclosed by Sun (Abstract).
Sun does not specify a zero-crossing input, and configured to generate a gate control signal based on a zero-crossing signal received at the zero-crossing input; and a zero-crossing detection circuit coupled to the PFC controller, the zero-crossing detection circuit comprising: a zener diode configured to generate a zener reference signal; and an operational amplifier coupled to the zener diode and configured to receive the zener reference signal and a feedback signal corresponding to an output current of the power supply system, and wherein the PFC controller is configured to reduce a total harmonic distortion (THD) of the power supply system.
Moon discloses a input (Fig. 1-2, 110, 140 and 150), and configured to generate a gate control signal (Fig. 2, VG) based on a third comparison signal (Fig. 2, Vcp3) received at the input (Fig. 1-2, 110, 140 and 150); and a zero-crossing detection circuit (Fig. 2, 111, 110 and 132) coupled to the PFC controller (Fig. 2, 140 and 150 & Paragraph [0094-96]), the detection circuit  (Fig. 2, 111, 110 and 132) comprising: a zener diode (Fig. 2, ZD) configured to generate a zener reference signal (Fig. 2, VZD & Paragraph [0091-92]); and an operational amplifier (Fig. 2, 132) coupled to the zener diode (Fig. 2, ZD) and configured to receive the zener reference signal (Fig. 2, VZD & Paragraph [0091-92]) and a feedback signal (Fig. 2, IR and IS & Paragraph [0053-54]) corresponding to an output current of the power supply system (Fig. 2, I2), and wherein the controller (Fig. 2, 140 and 150 & Paragraph [0094-96]) is configured to reduce a total harmonic distortion (THD) of the power supply system (Paragraph [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Sun with a zero-crossing input, and configured to generate a gate control signal based on a zero-crossing signal received at the zero-crossing input; and a zero-crossing detection circuit coupled to the PFC controller, the zero-crossing detection circuit comprising: a zener diode configured to generate a zener reference signal; and an operational amplifier coupled to the zener diode and configured to receive the zener reference signal and a feedback signal corresponding to an output current of the power supply system, and wherein the PFC controller is configured to reduce a total harmonic distortion (THD) of the power supply system for purpose of controls on-time of the power switch using a reference voltage determined according to a control current that depends on the reference current as disclosed by Moon (Abstract).
Sun in view of Moon does not specify the zero-crossing signal being configured to variably control an off-time of the PFC controller
Watanabe discloses the zero-crossing signal being configured to variably control an off-time of the controller (Paragraph [0046 & 0082])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Sun with the zero-crossing signal being configured to variably control an off-time of the PFC controller for purpose of provides a lighting device for a solid-state light source capable of limiting a range of a switching operating frequency even when a dimming operation is performed in a wide range and avoid catastrophic failure as disclosed by Watanabe (Paragraph [0035 & 0005]).
In regards to claim 11. Sun in view of Moon and further in view of Watanabe discloses the power supply system of claim 10, wherein an off-time of the gate control signal (Moon: Fig. 2, 122 & Paragraph [0027 & 0018 & 0104]) is based on the zero-crossing (Sun Paragraph [0026 & 0033]) signal (Moon: Fig. 2, VOC and VCP3 & Paragraph [0083-85]).
In regards to claim 12. Sun in view of Moon and further in view of Watanabe discloses the power supply system of claim 10, wherein a cathode of the zener diode (Moon: Fig. 2, ZD) is coupled to a positive input terminal of the operational amplifier (Moon: Fig. 2, 132), and wherein a negative input terminal (Moon: Fig. 2, 132) of the operational amplifier (Moon: Fig. 2, 132) is coupled to a compare input of the PFC controller (Fig. 2, 140 and 150 & Paragraph [0094-96]) and is configured to receive the feedback signal (Moon: Fig. 2, IR and IS & Paragraph [0053-54]).
In regards to claim 13. Sun in view of Moon and further in view of Watanabe discloses the power supply system of claim 10, wherein the zener diode (Moon: Fig. 2, ZD) is biased by the gate control signal output by the PFC controller (Moon: Fig. 2, 100, 140 and 120).
In regards to claim 17. Sun in view of Moon and further in view of Watanabe discloses the power supply system of claim 10, wherein the PFC controller is configured to reduce a total harmonic distortion (Moon: Paragraph [0005]) and increase a power factor of the power supply system (Moon: Abstract).
In regards to claim 18. Sun in view of Moon and further in view of Watanabe discloses the power supply system of claim 10, further comprising: a sense resistor (Sun: Fig. 3, R20 & Paragraph [0040]) coupled to an output of the power supply system (Sun: Fig. 3, 260) and configured to measure an output signal of the power supply system (Sun: Paragraph [0042]).
Claim 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al [US 2011/0175543 A1] in view of Moon et al [US 2013/0128627 A1] and further in view of Watanabe et al [US 2012/0262087 A1] and further in view of Sodhi [US 5,757,166].
In regards to claim 6. Sun in view of Moon and further in view of Watanabe discloses the zero-crossing detection circuit of claim 1,
Sun in view of Moon and further in view of Watanabe does not specify wherein the zener reference signal is configured to decay in response to the PFC controller being turned off.
Sodhi discloses wherein the zener reference signal is configured to decay in response to the controller being turned off (Column 4, in lines 56-67).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Sun in view of Moon and further in view of Watanabe with the zener reference signal is configured to decay in response to the PFC controller being turned off for purpose of effectively adds a fixed offset to the voltage provided to the zero current detect input, thereby allowing the boost converter to operate under high input line voltage condition as disclosed by Sodhi (Abstract).
In regards to claim 14. Sun in view of Moon and further in view of Watanabe discloses the power supply system of claim 10, 
Sun in view of Moon and further in view of Watanabe does not specify wherein the zener reference signal is configured to decay in response to the PFC controller being turned off.
Sodhi discloses wherein the zener reference signal is configured to decay in response to the controller being turned off (Column 4, in lines 56-67).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Sun in view of Moon and further in view of Watanabe with the zener reference signal is configured to decay in response to the PFC controller being turned off for purpose of effectively adds a fixed offset to the voltage provided to the zero current detect input, thereby allowing the boost converter to operate under high input line voltage condition as disclosed by Sodhi (Abstract).
Claim 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al [US 2011/0175543 A1] in view of Moon et al [US 2013/0128627 A1] and further in view of Watanabe et al [US 2012/0262087 A1]] and further in view of Turchi et al [US 2009/0015225 A1]
In regards to claim 7. Sun in view of Moon and further in view of Watanabe discloses the zero-crossing detection circuit of claim 1, further comprising: 
Sun in view of Moon and further in view of Watanabe does not specify a diode coupled between an output of the operational amplifier and the zero- crossing input of the PFC controller and configured to prevent a signal entering the zero- crossing input from being pulled down.
Turchi discloses a diode (Fig. 1, 72) coupled between an output of the operational amplifier (Fig. 1, 18 and 12) and the input of the controller (Fig. 1, 42) and configured to prevent a signal entering the input from being pulled down (Paragraph [0011 & 0016]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Sun in view of Moon and further in view of Watanabe with a diode coupled between an output of the operational amplifier and the zero- crossing input of the PFC controller and configured to prevent a signal entering the zero- crossing input from being pulled down for purpose of enhanced control signal quickly brings the output voltage up to at least the minimum desired level as disclosed by Turchi (Abstract).
In regards to claim 15. Sun in view of Moon discloses the power supply system of claim 10, further comprising: 
Sun in view of Moon and further in view of Watanabe does not specify a diode a diode coupled between an output of the operational amplifier and the zero- crossing input of the PFC controller and configured to prevent a signal entering the zero- crossing input from being pulled down.
Turchi discloses a diode (Fig. 1, 72) coupled between an output of the operational amplifier (Fig. 1, 18 and 12) and the input of the controller (Fig. 1, 42) and configured to prevent a signal entering the input from being pulled down (Paragraph [0011 & 0016]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Sun in view of Moon and further in view of Watanabe with a diode coupled between an output of the operational amplifier and the zero- crossing input of the PFC controller and configured to prevent a signal entering the zero- crossing input from being pulled down for purpose of enhanced control signal quickly brings the output voltage up to at least the minimum desired level as disclosed by Turchi (Abstract).
Claim 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al [US 2011/0175543 A1] in view of Moon et al [US 2013/0128627 A1] and further in view of Watanabe et al [US 2012/0262087 A1] and further in view of Shimamori [US 6,169,675 A1]
In regards to claim 8. Sun in view of Moon and further in view of Watanabe discloses the zero-crossing detection circuit of claim 1, further comprising: a capacitor (Fig. 2, C5) configured to filter a gate control signal output by the PFC controller (Moon: Fig. 2, 100, 140 and 120) and to bias the zener diode (Fig. 2, ZD) with the filtered gate control signal (Moon: Fig. 2, VG).
Sun in view of Moon and further in view of Watanabe does not specify a low-pass filter 
Sadwick discloses a low-pass filter (Fig. 7a, C1 and Rh) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Sun in view of Moon and further in view of Watanabe with a low-pass filter configured to filter a gate control signal output by the PFC controller and to bias the zener diode with the filtered gate control signal for purpose of provide overvoltage protection as disclosed by Shimamori (Column 16, in lines 1-10)
In regards to claim 16. Sun in view of Moon and further in view of Watanabe discloses the power supply system of claim 10, further comprising:
a capacitor (Fig. 2, C5) configured to filter a gate control signal output by the PFC controller (Moon: Fig. 2, 100, 140 and 120) and to bias the zener diode (Fig. 2, ZD) with the filtered gate control signal (Moon: Fig. 2, VG).
Sun in view of Moon and further in view of Watanabe does not specify a low-pass filter 
Sadwick discloses a low-pass filter (Fig. 7a, C1 and Rh) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Sun in view of Moon and further in view of Watanabe with a low-pass filter configured to filter a gate control signal output by the PFC controller and to bias the zener diode with the filtered gate control signal for purpose of provide overvoltage protection as disclosed by Shimamori (Column 16, in lines 1-10)
Claim 9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al [US 2011/0175543 A1] in view of Moon et al [US 2013/0128627 A1] and further in view of Watanabe et al [US 2012/0262087 A1] and further in view of Chang [US 2010/0164393 A1]
In regards to claim 9. Sun in view of Moon and further in view of Watanabe discloses the zero-crossing detection circuit of claim 1, wherein the feedback signal (Moon: Fig. 2, IR and IS & Paragraph [0053-54]) is based on the output current of the power supply system (Sun: Fig. 3, 272) and reference voltage (Sun: Fig. 3, R31 and R32) 
Sun in view of Moon and further in view of Watanabe does not specify a brightness setting of a light source coupled to the power supply system.
Chang discloses a brightness setting (Fig. 7, 142 and 8 & Paragraph [0023]) of a light source (Fig. 7, 9) coupled to the power supply system (Fig. 7, T).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Sun in view of Moon and further in view of Watanabe with a brightness setting of a light source coupled to the power supply system for purpose of adjusting signal is changed, a status of the control signal is changed and a time period of changing the status of the control signal is longer than a time period of changing the status of the brightness adjusting signal as disclosed by Chang (Abstract).
In regards to claim 19. Sun in view of Moon and further in view of Watanabe discloses the power supply system of claim 18, further comprising: an error amplifier (Sun: Fig. 3, O6) configured to compare the output signal (Fig. 3, R20 and R33) with an output reference signal (Sun: Fig. 3, R31 and R32) and to generate the feedback signal (Sun: Fig. 3, & Paragraph [0042]), 
Sun in view of Moon and further in view of Watanabe does not specify wherein the output reference signal is based on a brightness setting of a light source coupled to the power supply system.
Chang discloses wherein the output reference signal is based on a brightness setting (Fig. 7, 142 and 8 & Paragraph [0023]) of a light source (Fig. 7, 9) coupled to the power supply system (Fig. 7, T).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Sun in view of Moon and further in view of Watanabe with a brightness setting of a light source coupled to the power supply system for purpose of adjusting signal is changed, a status of the control signal is changed and a time period of changing the status of the control signal is longer than a time period of changing the status of the brightness adjusting signal as disclosed by Chang (Abstract).
In regards to claim 20. Sun in view of Moon and further in view of Watanabe discloses he power supply system of claim 19, further comprising: an optocoupler (Moon: Fig. 2, 200) coupled between the error amplifier (Sun: Fig. 3, O6) and the operational amplifier (Moon: Fig. 2, 132) and configured to communicate the feedback signal (Moon: Fig. 2, 200).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844